

113 HR 3400 IH: National Bison Legacy Act
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3400IN THE HOUSE OF REPRESENTATIVESOctober 30, 2013Mr. Clay (for himself, Mr. Fortenberry, Mr. Serrano, and Mrs. Noem) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo adopt the North American bison as the national mammal of the United States.1.Short titleThis Act may be cited as the National Bison Legacy Act.2.FindingsCongress finds that—(1)bison are considered to be a historical symbol of the United States;(2)bison were integrally linked with the economic and spiritual lives of many Indian tribes through trade and sacred ceremonies;(3)there are more than 60 Indian tribes participating in the Intertribal Buffalo Council;(4)numerous members of Indian tribes—(A)are involved in bison restoration on tribal land; and(B)have a combined herd on more than 1,000,000 acres of tribal land;(5)the Intertribal Buffalo Council is a tribal organization incorporated pursuant to section 17 of the Act of June 18, 1934 (commonly known as Indian Reorganization Act) (25 U.S.C. 477);(6)bison play an ecologically important role in modifying and improving the types of grasses found in landscapes to the benefit of grassland ecosystems;(7)a small group of ranchers helped save bison from extinction in the late 1800s by gathering the remnants of the decimated herds;(8)bison hold significant economic value for private producers and rural communities;(9)as of 2007, 200,000 head of bison were under the stewardship of private producers, creating jobs and providing a sustainable and healthy meat source contributing to the food security of the United States;(10)on December 8, 1905, William Hornaday, Theodore Roosevelt and others formed the American Bison Society in response to the near extinction of bison in the United States;(11)on October 11, 1907, the American Bison Society sent 15 captive-bred bison from the New York Zoological Park, now the Bronx Zoo, to the first wildlife refuge in the United States, which was known as the Wichita Mountains Wildlife Refuge, resulting in the first successful reintroduction of a mammal species on the brink of extinction back into its natural habitat;(12)in 2005, the American Bison Society was reestablished, bringing together bison ranchers, managers from Indian tribes, Federal and State agencies conservation organizations, and natural and social scientists from the United States, Canada, and Mexico to create a vision for the North American bison in the 21st century;(13)the buffalo nickel played an important role in modernizing the currency of the United States;(14)a bison has been depicted on the official seal of the Department of the Interior almost continuously since 1912, is portrayed on 2 State flags, has been adopted by 3 States as the official mammal or animal of those States, and has been adopted as a mascot by several sports teams, which highlights the iconic significance of bison in the United States;(15)there are bison herds in National Wildlife Refuges and National Parks;(16)there are bison in State-managed herds across 11 States;(17)there is a growing effort to celebrate and officially recognize the historical, cultural, and economic significance of the North American bison to the heritage of the United States;(18)in the 1st session of the 113th Congress, 22 United States Senators led a successful effort to enact a resolution to designate November 2, 2013, as the second annual National Bison Day; and(19)members of Indian tribes, bison producers, conservationists, sportsmen, educators, and other public and private partners have participated in the annual National Bison Day celebration at several events across the United States and are committed to continuing this tradition annually on the first Saturday of November.3.Establishment and adoption of the North American bison as the national mammalThe mammal commonly known as the North American bison is adopted as the national mammal of the United States.